DETAILED ACTION

Supplemental Action
This is a supplemental action because the examiner inadvertently listed the allowed claims as 1-20 instead of 1-18.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The applicant’s amendment of 12/7/2021 overcomes rejections under 35 USC 112. All issues of ambiguity have been addressed by the applicant’s several claim amendments.

The prior art fails to teach or fairly suggest a trace history generation method comprising: receiving a trace history request from an originating participant amongst several participants in a custody chain of transactions of an identifiable asset, the originating participant originating the trace history request, by an intermediate one of the several participants in the custody chain, from over a computer communications network, the trace history request comprising a request for the identifiable asset accompanied by an identification of the originating participant, data identifying the asset and a parent transaction identification in association with another of the participants in the custody chain, and a hash encrypted form of the data; assigning an identifier for the trace history request and verifying the trace history request by interrogating a blockchain at a block corresponding to the identification of the originating participant, with the hash encrypted form of the data; and on condition that the trace history is not verified, transmitting a rejection to the originating participant over the computer communications 3Application No. 16/296,674Filed: March 8, 2019Attorney Docket No.: 1276-009Unetwork, but otherwise on condition that the trace history is verified, generating a trace history document including the data identifying the asset, an identifier of the intermediate one of the several participants, and a disposition of the identified asset including an identifier of a next nearest one of the several participants in the custody chain, computing a hash for the generated trace history, performing a blockchain transaction that records and stores the computed hash in connection with the assigned identifier of the trace history request and transmitting in a response the generated trace history document to the originating participant over the computer communications network.

The examiner notes that a number of prior art references (see attached PTO-892) show a chain of custody management system for an asset with the ability to obtain an ownership history. However the claims recite a specific series of steps, authentications and recordations on the blockchain that is not shown or suggested in the prior art.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876